FILED

UNITED STATES DISTRICT CoURT DEC ' 2 2013
FoR THE DISTRICT oF CQLIJMBIA C'°"534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.
Const. art. IlI, § 2), cert. dem`ed, __ U.S. __, 129 S. Ct. 1918 (2009). A party has standing for
purposes of Article llI if his claims "spring from an ‘injury in fact’ -- an invasion of a legally

protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’

to the challenged act of the defendant, and likely to be redressed by a favorable decision in the
federal court." Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting
Lujan v. Defena’ers of Wz`ldlzfe, 504 U.S. 555, 560-61 (1992)). Standing may be denied to a

litigant who seeks to assert the rights of a third party. Navegar, 103 F.3d at 998.

Here, the complaint does not demonstrate that plaintiff has suffered or stands to suffer
any injury attributable to defendant’s action or inaction. And as a pro se party, plaintiff may not
represent the interests of any other individuals. Id.; see also Georgiaa'es v. Martin-Trz`gona, 729
F.Zd 831, 834 (D.C. Cir. 1984) (stating that individual who "is not a member of the bar of any
court . . . may appear pro se but is not qualified to appear in the District Court or in this court as

counsel for others").

The complaint will be dismissed for lack of subject matter jurisdiction An Order is

issued separately.

  

United States District Judge ' f